IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                              NO. 2017-CA-00650-COA

RICHARD ESKRIDGE ON BEHALF OF                                           APPELLANT
MEMBERS OF JACOB CHAPEL MISSIONARY
BAPTIST CHURCH

v.

LOUELLA PEACOCK, SECRETARY ON                                           APPELLEES
BEHALF OF MEMBERS OF JACOB CHAPEL
MISSIONARY BAPTIST CHURCH, REV.
KENNETH WRAGGS AND BETTY QUINN,
TREASURER

DATE OF JUDGMENT:                        04/12/2017
TRIAL JUDGE:                             HON. JANE R. WEATHERSBY
COURT FROM WHICH APPEALED:               SUNFLOWER COUNTY CHANCERY
                                         COURT
ATTORNEY FOR APPELLANT:                  DEBRA MICHELLE GILES
ATTORNEY FOR APPELLEES:                  HOWARD Q. DAVIS JR.
NATURE OF THE CASE:                      CIVIL - OTHER
DISPOSITION:                             AFFIRMED - 12/04/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., GREENLEE AND TINDELL, JJ.

       LEE, C.J., FOR THE COURT:

¶1.    In this dispute between conflicting groups within a church over electing the new

pastor, we must decide whether the chancellor erred by appointing mediators and adopting

their findings.

                      FACTS AND PROCEDURAL HISTORY

¶2.    Reverend James White, the pastor of the Jacob Chapel Missionary Baptist Church in

Sunflower County, Mississippi, died in December 2015. Two groups from the church
claimed authority to act on the church’s behalf and over the church’s three bank accounts.

One group was led by Richard Eskridge, a deacon in the church. The other group was led

by Louella Peacock, the church secretary/treasurer.        The church’s accounts were at

Community Bank, North Mississippi, and totaled $8,348.94. As a result, the bank filed an

action for interpleader against the church in Sunflower County Chancery Court. Peacock,

on behalf of her group, answered the complaint for interpleader, claiming that the other group

had no authority to act on behalf of the church. The chancellor granted the bank’s request,

and the funds were deposited in the court registry. Several months later, the other group,

through Eskridge, filed an answer to the interpleader action, claiming that Brenda Bowie was

the newly-elected pastor of Jacob Chapel. Bowie had been installed as the new pastor in

March 2016, although Peacock alleged that the election to install Bowie was not conducted

according to the church’s by-laws. Peacock states that the church members met shortly

thereafter and voted to remove both Bowie and Eskridge from any leadership roles.

¶3.    The chancellor ordered the two groups and any other church members to undergo

mediation conducted by the Sunflower County Baptist Association (SCBA) in order to

resolve the dispute. Ultimately, a new pastor was elected, and the SCBA submitted its

findings to the chancellor. The chancellor adopted these findings and ordered the chancery

clerk to pay the funds jointly to the newly elected pastor Kenneth Wraggs and the treasurer

Betty Quinn.

¶4.    Eskridge now appeals, asserting the chancellor erred by: (1) ordering mediation; (2)

basing its ruling solely on the SCBA’s findings; and (3) failing to make findings of facts and



                                              2
conclusions of law.

                                 STANDARD OF REVIEW

¶5.    An appellate court “will not interfere with or disturb a chancellor’s findings of fact

unless those findings are manifestly wrong, clearly erroneous, or an erroneous legal standard

was applied.” Pilgrim Rest Missionary Baptist Church ex. rel. Bd. of Deacons v. Wallace,

835 So. 2d 67, 71 (¶7) (Miss. 2003).

                                        DISCUSSION

       I.      Appointment of Mediators

¶6.    Eskridge first argues that the chancellor’s decision to appoint mediators was

premature. Eskridge claims that the church had established by-laws for selecting a new

pastor and had the by-laws been followed, the chancellor would not have needed to appoint

mediators. Eskridge also alleges that the “mediators had their own agenda and had no

direction from the Court.”1

¶7.    As our supreme court has stated, the “court’s jurisdiction is limited to purely secular

issues, and the court must not be involved in ecclesiastical issues.” Id. at 72 (¶11) (citation

omitted). In Pilgrim Rest, the church did not have clear by-laws, so the chancellor

established a procedure for the church members to vote on whether to retain the current

pastor. Id. The supreme court later stated that “Pilgrim Rest represents a narrow exception

to the longstanding practice of this Court to refuse to involve itself in ecclesiastical matters.”



       1
         According to Eskridge, the church was not a member of the SCBA and as a result,
the mediators lacked authority over the church. During the hearing, however, two people
testified that the church was a member of the SCBA.

                                                3
Greater Fairview Missionary Baptist Church v. Hollins, 160 So. 3d 223, 231 (¶29) (Miss.

2015). Unlike this case, Hollins involved a pastor who sought a temporary restraining order

(TRO) after his congregation voted to terminate his employment. Id. at 233 (¶33). There,

the chancellor issued the TRO, vacated the church’s vote of termination, and ordered the

church to hold another vote. Id. The supreme court reversed, holding that “a pastor who is

unhappy about being terminated by a church simply does not present a secular controversy.”

Id.

¶8.      This case is similar to Pilgrim Rest, not Hollins. The chancellor did not rule on who

was entitled to be the new pastor. Instead, because the two groups were at odds and arguing

over the interpled funds, the chancellor appointed mediators to oversee the election of the

new pastor. At a hearing on the matter, the chancellor stated that “whatever [your] rules and

regulations and by-laws are, they’re going to be followed.” And according to the church’s

minutes from the business meeting, the “election was carried out in a fair and proper way and

in accordance with the [church’s] by-laws as well as in accordance with the policies and

procedures of the [SCBA] as indicated by” the moderators.

¶9.      In this instance, we cannot find the “chancellor overstepped her bounds of jurisdiction

in ordering an election when doing so was secular in purpose and sanctioned by other

jurisdictions.” Pilgrim Rest, 835 So. 2d at 72 (¶11) (citations omitted). This issue is without

merit.

         II.    Mediators’ Findings

¶10.     Eskridge next argues that the chancellor’s “ruling was based solely on the decision of



                                                4
the court-selected mediators who failed to follow the by-laws of the church.” Eskridge

further contends that the mediators failed to determine whether the members who voted

during mediation were members of the church at the time of Reverend White’s death.

¶11.   Eskridge, however, has failed to show that the by-laws were not followed. In fact, as

previously stated, the church minutes indicated that the by-laws were followed during the

election process. The supreme court’s conclusion in Pilgrim Rest is applicable here: “There

is absolutely no indication of [the chancellor] imposing an ecclesiastical dictate on the

congregation of Pilgrim Rest. On the contrary, she merely sought to establish a procedure

in which the majority of the Church could be heard thereby preserving the peace.” Id. at 73-

74 (¶14). This issue is without merit.

       III.   Findings of Facts

¶12.   Eskridge finally contends that the chancellor failed to make findings of fact and

conclusions of law. Here, much of Eskridge’s argument is simply a reiteration of his

previous arguments, which we found meritless. Eskridge does argue that the “the court also

opines that the election was fair, but there is no indication of the method of the voting or the

results.” The chancellor relied upon the findings presented by the SCBA and the minutes of

the church’s business meeting—the meeting at which the election occurred.

¶13.   Uniform Chancery Court Rule 4.01 states that “[i]n all actions where it is required or

requested, pursuant to M.R.C.P. 52,2 the Chancellor shall find the facts specially and state

       2
         Mississippi Rule of Civil Procedure 52(a) states that: “In all actions tried upon the
facts without a jury the court may, and shall upon the request of any party to the suit or when
required by these rules, find the facts specially and state separately its conclusions of law
thereon and judgment shall be entered accordingly.”

                                               5
separately his conclusions of law thereon.” Eskridge never asked the chancellor to make

findings of facts and conclusions of law. And he has not shown that the chancellor was

required to do so in this instance. This issue is without merit.

¶14.   AFFIRMED.

    IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, FAIR, WILSON,
GREENLEE, WESTBROOKS AND TINDELL, JJ., CONCUR.




                                              6